                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


PAUL O. PRICE,

       Plaintiff,

     v.                                                    Case No. 18-CV-1059

RANDY GOODCHILD, et al.,

      Defendants.


                 DECISION AND ORDER ON PLAINTIFF’S MOTION
                   FOR LEAVE TO FILE AMENDED COMPLAINT


       On July 11, 2018, Paul O. Price filed a complaint against his former employer,

Erickson Ambulance, LLC, as well as various employees of Erickson. (Docket # 1.) Price

alleges that he was discriminated against based on his race. Price seeks leave to file an

amended complaint against the defendants to correct information regarding the parties and

to clarify the allegations. (Docket # 21.) For the reasons stated below, Price’s motion is

granted.

                                         ANALYSIS

       Federal Rule of Civil Procedure 15(a)(2) provides that after a responsive pleading has

been filed, a party may amend his or her pleading only by leave of court or by written consent

of the adverse party. Rule 15(a)(2) states that the court “should freely give leave when justice

so requires.” But when a party seeks to amend the pleadings after the time for doing so has

passed as determined by the court’s scheduling order, a two-step process applies. Alioto v.

Town of Lisbon, 651 F.3d 715, 719 (7th Cir. 2011). First, a court is entitled to apply the

heightened good cause standard of Rule 16(b)(4), under which the primary consideration for
the court is the diligence of the party seeking amendment. Id. at 720. Then, the court considers

whether the proposed amendment should be allowed under Rule 15(a)(2), which provides

that leave to amend may not be appropriate where the amendment may cause undue delay or

prejudice or where it would be futile. Id.; Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th

Cir. 2009). With the interplay of these two rules, the court is called to balance both Rule 15’s

liberal policy that cases generally should be decided on the merits and not on the basis of

technicalities, Stern v. United States Gypsum, Inc., 547 F.2d 1329, 1334 (7th Cir. 1977), and Rule

16’s aim to prevent parties from delaying or procrastinating and to keep the case moving

toward trial, Alioto, 651 F.3d at 720.

       As an initial matter, the time for filing a response to Price’s motion for leave to file an

amended complaint has passed and the defendants have not objected to the motion. Civil L.

R. 7(b) (E.D. Wis.). Price states that he is filing an amended complaint to correct information

regarding the parties and to more clearly articulate the allegations. (Docket # 21 at 2.) Price

argues that during discovery, he found some minor factual errors in the original complaint

and discovered some additional information as to the defendants, the allegations, and the

applicable federal laws. (Id.) Price argues his proposed amended complaint does not change

the nature of the relief requested and was filed in good faith as reasonably possible after he

discovered the errors and additional information. (Id.)

       Price’s amended complaint does not significantly alter the original complaint. It does

not add any parties or causes of action. Discovery has not yet closed in this case and there is

no trial date yet on the calendar. (Docket # 20.) Given the defendants do not object to the

motion and the proposed amendment will not delay the case, Price’s motion for leave to file

an amended complaint is granted.


                                                2
                                       ORDER

      NOW, THEREFORE, IT IS HEREBY ORDERED that Price’s Motion to Amend

Complaint (Docket # 21) is GRANTED.



      Dated at Milwaukee, Wisconsin this 9th day of January, 2019.




                                               BY THE COURT

                                               s/Nancy Joseph
                                               NANCY JOSEPH
                                               United States Magistrate Judge




                                           3
